DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 12-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jhamb (T. Jhamb. 2015. A Review on Image Reconstruction through MRI k-Space Data, I.J. Image, Graphics and Signal Processing, page 42-59).

	Regarding claim 1, Jhamb teaches a method for producing an image of a subject (image reconstruction, abstract, page 42, column 1) with a magnetic resonance imaging (MRI) system (MRI, introduction, page 42, column 2), the method (image reconstruction, abstract, page 42, column 1) comprising: 
acquiring, using the MRI system (MRI devices, k-space data is obtained from MRI devices, scope and challenges, page 42, column 2 – page 43, column 1), a first set of partial k-space data from the subject (Fig 9, initial partial k-space data set as first partial k-space dataset, page 50, column 2); 
generating a phase corrected image (Fig 9, phase corrected partial image data, page 50, column 2) based on a phase correction factor (algorithm [74], step 1, page 49, column 2, the multiplier of the phase estimation) and the first set of the partial k-space data (Fig 9, initial partial k-space data set as first partial k-space dataset, page 50, column 2); 
transforming the phase corrected image into a second set of partial k-space data (Fig 9, phase corrected partial k-space data as second set of partial k-space data, algorithm [74], step 1, page 49, column 2, applying Fourier transformation to phase corrected data to obtain the phase corrected partial k-space data)
reconstructing, from the second set of the partial k-space data (Fig 9, algorithm [74], reconstructing image based after by applying conjugate symmetry and inverse Fourier transformation, page 49, column 2) and a weighting function (algorithm [75] on page 50, column 2, below Fig 9; weighting function, homodyne reconstruction algorithm page 50, column 1-2 and algorithm [75]), the image of the subject (algorithm [75], reconstructing image same as algorithm [74] with weighting function, page 50, column 2).

	Regarding claim 2, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 1, wherein the phase correction factor (algorithm [74], step 1, page 49, column 2, the phase estimation p*(x,y) is considered the phase correction factor) is determined from the first set of the partial k-space data (Fig 9 and algorithm [74], step 1, page 49, column 2, the phase estimation p*(x,y) retrieved from the initial partial k-space data set, which is the first set of partial k-space data).

	Regarding claim 3, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 1 comprising reconstructing a crude image (Fig 6, bottom MRI image, MRI image reconstructed from partial k-space data under Zero Filling Algorithm is considered crude image, page 49, column 1 under Zero Filing Reconstruction Algorithm) from the first set of the partial k-space data (Fig 9, initial partial k-space data set as first partial k-space dataset, page 50, column 2).

	Regarding claim 4, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 3, wherein crude image is reconstructed (Fig 6, bottom MRI image, MRI image reconstructed from partial k-space data under Zero Filling Algorithm, page 49, column 1 under Zero Filing Reconstruction Algorithm)  by zero-filling the first set of partial k-space data with zeros at locations corresponding to the skipped k-space locations to derive full k-space data (page 49, column 1 under Zero Filing Reconstruction Algorithm), and then reconstructing the crude image based on the zero-filled k-space data (page 49, column 1 under Zero Filing Reconstruction Algorithm).

	Regarding claim 9, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 1, wherein generating the phase corrected image (Fig 9, phase corrected partial image data, page 50, column 2) based on the phase correction factor (Fig 9, phase estimation p*(x,y) as phase correction factor, page 50, column 2) and the first set of the partial k-space data (Fig 9, initial partial k-space data set as first partial k-space dataset, page 50, column 2) comprises multiplying the crude image with the phase correction factor (Fig 9, the mpk(x,y) as first partial k-space of the crude image is multiplied with phase estimation p*(x,y)).

Regarding claim 12, Jhamb teaches a magnetic resonance imaging (MRI) system (MRI system, introduction, page 42, column 2), comprising: 
a magnet (MRI magnet, page 44, column 1, paragraph 5) configured to generate a polarizing magnetic field about at least a portion of a subject arranged in the MRI system (magnetic field generated by MRI magnet, page 44, column 1, paragraph 4); 
a gradient coil assembly (Fig 1, 3 gradient coils to produce secondary magnetic field along x, y, and z direction, page 43, column 2, paragraph 2-3) including a plurality of gradient coils configured to apply at least one gradient field to the polarizing magnetic field (Fig 1, 3 gradient coils to produce secondary magnetic field along x, y, and z direction, page 43, column 2, paragraph 2-3);
a radio frequency (RF) system (RF coils, page 43, column 2, paragraph 5) configured to apply an RF field to the subject and to receive magnetic resonance signals from the subject (RF coils for transmitting RF pulse and receiving signals in MRI, page 43, column 2, paragraph 5); 
a processing system programmed (image processor, page 44, paragraph 1) to: 
acquire a first set of partial k-space data from the subject (Fig 9, initial partial k-space data set as first partial k-space dataset, page 50, column 2); 
generate a phase corrected image (Fig 9, phase corrected partial image data, page 50, column 2) based on a phase correction factor (algorithm [74], step 1, page 49, column 2, the multiplier of the phase estimation) and the first set of the partial k-space data (Fig 9, initial partial k-space data set as first partial k-space dataset, page 50, column 2); 
transform the phase corrected image into a second set of partial k-space data (Fig 9, phase corrected partial k-space data as second set of partial k-space data, algorithm [74], step 1, page 49, column 2, applying Fourier transformation to phase corrected data to obtain the phase corrected partial k-space data); 
reconstruct, from the second set of the partial k-space data (Fig 9, algorithm [74], reconstructing image based after by applying conjugate symmetry and inverse Fourier transformation, page 49, column 2) and a weighting function (algorithm [75], weighting function, homodyne reconstruction algorithm page 50, column 1-2), the image of the subject (algorithm [75], reconstructing image same as algorithm [74] with weighting function, page 50, column 2).

	Regarding claim 13, Jhamb teaches the MRI system (MRI system, introduction, page 42, column 2) of claim 12, wherein the processing system (image processor is processing reconstruction algorithm and reconstruct an image, page 44, paragraph 1) is programmed to determine the phase correction factor (algorithm [74], step 1, page 49, column 2, the phase estimation p*(x,y) is considered the phase correction factor) from the first set of the partial k-space data (Fig 9 and algorithm [74], step 1, page 49, column 2, the phase estimation p*(x,y) retrieved from the initial partial k-space data set, which is the first set of partial k-space data) or a pre-acquired high resolution image.

	Regarding claim 14, Jhamb teaches the MRI system (MRI system, introduction, page 42, column 2) of claim 12, wherein the processing system (image processor is processing reconstruction algorithm and reconstruct an image, page 44, paragraph 1) is programmed to reconstruct a crude image (Fig 6, bottom MRI image, bottom MRI image reconstructed from partial k-space data is considered crude image, page 49, column 1 under Zero Filing Reconstruction Algorithm) from the first set of the partial k-space data (Fig 9, initial partial k-space data set as first partial k-space dataset, page 50, column 2).

	Regarding claim 15, Jhamb teaches the MRI system (MRI system, introduction, page 42, column 2) of claim 14, wherein the processing system (image processor is processing reconstruction algorithm and reconstruct an image, page 44, paragraph 1) is programmed to reconstruct the crude image by zero-filling the first set of partial k-space data with zeros at locations (Fig 6, bottom MRI image, bottom MRI image reconstructed from partial k-space data, page 49, column 1 under Zero Filing Reconstruction Algorithm) corresponding to the skipped k-space locations to derive full k-space data (Zero Filing Reconstruction Algorithm, zero get filled in thee missing entries of k-space data, page 49, column 1 under Zero Filing Reconstruction Algorithm), and then reconstructing the crude image based on the zero-filled k-space data (produces reconstructed image using Zero Filing Reconstruction Algorithm, page 49, column 1 under Zero Filing Reconstruction Algorithm).

Regarding claim 18, Jhamb teaches a method of MR imaging (image reconstruction, abstract, page 42, column 1) comprising: 
acquiring a first set of k-space data for less than all of k-space from a subject (Fig 9, initial partial k-space data set as first partial k-space dataset, partial k-space data is less than all of k-space, page 50, column 2); 
reconstructing the k-space data into a crude image (Fig 6, bottom MRI image, MRI image reconstructed from partial k-space data under Zero Filling Algorithm, page 49, column 1 under Zero Filing Reconstruction Algorithm); 
generating a phase corrected image (Fig 9, phase corrected partial image data, page 50, column 2) based on a phase correction factor (algorithm [74], step 1, page 49, column 2, the multiplier of the phase estimation) and the first set of k-space data (Fig 9, initial partial k-space data set as first partial k-space dataset, page 50, column 2);
transforming the phase corrected image into a second set of k-space data (Fig 9, phase corrected partial k-space data as second set of partial k-space data, algorithm [74], step 1, page 49, column 2, applying Fourier transformation to phase corrected data to obtain the phase corrected partial k-space data); 
reconstructing, from the second set of the k-space data (Fig 9, algorithm [74], reconstructing image based after by applying conjugate symmetry and inverse Fourier transformation, page 49, column 2) and a weighting function (algorithm [75] on page 50, column 2, below Fig 9; weighting function, homodyne reconstruction algorithm page 50, column 1-2), the image of the subject (algorithm [75], reconstructing image same as algorithm [74] with weighting function, page 50, column 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhamb (T. Jhamb. 2015. A Review on Image Reconstruction through MRI k-Space Data, I.J. Image, Graphics and Signal Processing, page 42-59) as applied to claims 1, 4, 15 and 18 respectively above, and further in view of Fantini (I. Fantini. 2018. Automatic Detection of Motion Artifacts on MRI Using Deep CNN, page 1-4).

Regarding claim 5, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 4 and determine the phase correction factor (algorithm [74], step 1, page 49, column 2, the phase estimation p*(x,y) is considered the phase correction factor) and analyze the crude imaging (Fig 6, bottom MRI image, MRI image reconstructed from partial k-space data under Zero Filling Algorithm  vs top original MRI image, page 49, column 1 under Zero Filing Reconstruction Algorithm).
Jhamb fails to teach using one of a neural network model, a wavelet transform algorithm, a principal component analysis (PCA) algorithm or a total variance (TV) algorithm with the crude image to determine the phase correction factor. However, Fantini teaches neural network model for MRI (Fig 2, Deep Convolutional Neural Networks (CNN), page 3, column 1, paragraph 2-3).
Jhamb and Fantini are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Jhamb to incorporate the teachings of Fantini providing neural network model for MRI. Doing so would improve the accuracy of the system to improve image quality (page 3 column 2, paragraph 5 – page 4, column 1, paragraph 1). 

Regarding claim 6, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 5 and phase corrupted information (Fig 7 on page 50, column 1, phase estimation of bottom MRI image phase estimation when applying phase correction using conjugate symmetry, page 49, algorithm [74], column 2) of corrupted images (Fig 7 on page 50, column 1, bottom MRI image is considering corrupted image due to its image being not cleared and noisy) and the pristine images (Fig 7 on page 50, column 1, top MRI image) are the corrupted images with the corrupted phase information reduced (Fig 7 on page 50, column 1, top MRI image is considered pristine image due to its quality and the image is reconstructed based on full k-space, so phase information of the image is due to its use of full k-space).
Jhamb fails to teach the neural network model is trained with a pair of pristine images and corrupted images. However, Fantini teaches the neural network model (Fig 2, Deep Convolutional Neural Networks (CNN), page 3, column 1, paragraph 2-3) is trained with a pair of pristine images and corrupted images (multiple motion corrupted images and pristine images, MRI data, page 2, column 1, paragraph 5). 
Jhamb and Fantini are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Jhamb to incorporate the teachings of Fantini providing the neural network model is trained with a pair of pristine images and corrupted images. Doing so would improve the accuracy of the system in detecting motion-corrupted in MRI images (page 3 column 2, paragraph 5 – page 4, column 1, paragraph 1).

Regarding claim 16, Jhamb teaches the MRI system (MRI system, introduction, page 42, column 2) of claim 15, wherein the processing system (image processor is processing reconstruction algorithm and reconstruct an image, page 44, paragraph 1) is programmed to determine the phase correction factor from the crude image (algorithm [74], step 1, page 49, column 2, the phase estimation p*(x,y) is considered the phase correction factor from the first partial k-space data that is used for crude image) and analyze the crude imaging (Fig 6, bottom MRI image, MRI image reconstructed from partial k-space data under Zero Filling Algorithm  vs top original MRI image, page 49, column 1 under Zero Filing Reconstruction Algorithm).
Jhamb fails to teach using one of a neural network model, a wavelet transform algorithm, a principal component analysis (PCA) algorithm or a total variance (TV) algorithm. However, Fantini teaches neural network model for MRI (Fig 2, Deep Convolutional Neural Networks (CNN), page 3, column 1, paragraph 2-3).
Jhamb and Fantini are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Jhamb to incorporate the teachings of Fantini providing neural network model for MRI. Doing so would improve the accuracy of the system to improve image quality (page 3 column 2, paragraph 5 – page 4, column 1, paragraph 1).

Regarding claim 17, Jhamb teaches the MRI system (MRI system, introduction, page 42, column 2) of claim 16 and the processing system (image processor is processing reconstruction algorithm and reconstruct an image, page 44, paragraph 1) and phase corrupted information (Fig 7 on page 50, column 1, phase estimation of bottom MRI image phase estimation when applying phase correction using conjugate symmetry, page 49, algorithm [74], column 2) of corrupted images (Fig 7 on page 50, column 1, bottom MRI image is considering corrupted image due to its image being not cleared and noisy) and the pristine images (Fig 7 on page 50, column 1, top MRI image) are the corrupted images with the corrupted phase information reduced (Fig 7 on page 50, column 1, top MRI image is considered pristine image due to its quality and the image is reconstructed based on full k-space, so phase information of the image is due to its use of full k-space).
Jhamb fails to teach to train the neural network model with a pair of pristine images and corrupted images, wherein the corrupted images include corrupted phase information, the pristine images are the corrupted images with the corrupted phase information reduced. However, Fantini teaches the neural network model (Fig 2, Deep Convolutional Neural Networks (CNN), page 3, column 1, paragraph 2-3) is trained with a pair of pristine images and corrupted images (multiple motion corrupted images and pristine images, MRI data, page 2, column 1, paragraph 5). 
Jhamb and Fantini are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Jhamb to incorporate the teachings of Fantini providing the neural network model is trained with a pair of pristine images and corrupted images. Doing so would improve the accuracy of the system in detecting motion-corrupted in MRI images (page 3 column 2, paragraph 5 – page 4, column 1, paragraph 1).

Regarding claim 19, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 18 comprising determining the phase correction factor from the crude image (algorithm [74], step 1, page 49, column 2, the phase estimation p*(x,y) is considered the phase correction factor for the first partial k-space, which is used to reconstruct crude image) and analyzing the crude imaging (Fig 6, top MRI image vs bottom crude image, bottom MRI image reconstructed from partial k-space data is considered crude image, page 49, column 1 under Zero Filing Reconstruction Algorithm).
Jhamb fails to teach using one of a neural network model, a wavelet transform algorithm, a principal component analysis (PCA) algorithm or a total variance (TV) algorithm with the crude image to determine the phase correction factor. However, Fantini teaches neural network model for MRI (Fig 2, Deep Convolutional Neural Networks (CNN), page 3, column 1, paragraph 2-3).
Jhamb and Fantini are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Jhamb to incorporate the teachings of Fantini providing neural network model for MRI. Doing so would improve the accuracy of the system to improve image quality (page 3 column 2, paragraph 5 – page 4, column 1, paragraph 1). 

Regarding claim 20, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 18 and phase corrupted information (Fig 7 on page 50, column 1, phase estimation of bottom MRI image phase estimation when applying phase correction using conjugate symmetry, page 49, algorithm [74], column 2) of corrupted images (Fig 7 on page 50, column 1, bottom MRI image is considering corrupted image due to its image being not cleared and noisy) and the pristine images (Fig 7 on page 50, column 1, top MRI image) are the corrupted images with the corrupted phase information reduced (Fig 7 on page 50, column 1, top MRI image is considered pristine image due to its quality and the image is reconstructed based on full k-space, so phase information of the image is due to its use of full k-space). 
Jhamb fails to teach the neural network model is trained with a pair of pristine images and corrupted images. However, Fantini teaches the neural network model (Fig 2, Deep Convolutional Neural Networks (CNN), page 3, column 1, paragraph 2-3) is trained with a pair of pristine images and corrupted images (multiple motion corrupted images and pristine images, MRI data, page 2, column 1, paragraph 5). 
Jhamb and Fantini are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Jhamb to incorporate the teachings of Fantini providing the neural network model is trained with a pair of pristine images and corrupted images. Doing so would improve the accuracy of the system in detecting motion-corrupted in MRI images (page 3 column 2, paragraph 5 – page 4, column 1, paragraph 1).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhamb (T. Jhamb. 2015. A Review on Image Reconstruction through MRI k-Space Data, I.J. Image, Graphics and Signal Processing, page 42-59) and Fantini (I. Fantini. 2018. Automatic Detection of Motion Artifacts on MRI Using Deep CNN, page 1-4) as applied to claim 5 above, and further in view of Wu (L. Wu. 2020. Complex Imaging of Phase Domains by Deep Neural Networks, page 12-21).

Regarding claim 7, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 5 and phase information (algorithm [74], step 1, page 49, column 2, the multiplier of the phase estimation)
Jhamb fails to teach the neural network model is trained with a loss function including a constraint based on prior knowledge of phase information. However, Fantini teaches the neural network model (Fig 2, Deep Convolutional Neural Networks (CNN), page 3, column 1, paragraph 2-3). 
Jhamb and Fantini are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Jhamb to incorporate the teachings of Fantini providing the neural network model. Doing so would improve the accuracy of the system in detecting motion-corrupted in MRI images (page 3 column 2, paragraph 5 – page 4, column 1, paragraph 1).
Jhamb modified by Fantini fails to teach the neural network model is trained with a loss function including a constraint based on prior knowledge of phase information. However, Wu teaches neural network model (Fig 1 on page 14 and page 13, column 2, paragraph 3, 2.1) is trained with a loss function (Fig 3 on page 15 and page 15, column 1, paragraph 4) including a constraint based on prior knowledge of phase information (phase-retrieval methods, page 15, column 2, paragraph 1). 
Jhamb, Fantini, and Wu are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Jhamb to incorporate the teachings of Wu providing the neural network model. Doing so would estimate the quality of the reconstructed images (phase-retrieval methods, page 15, column 2, paragraph 1). 

Claim(s) 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhamb (T. Jhamb. 2015. A Review on Image Reconstruction through MRI k-Space Data, I.J. Image, Graphics and Signal Processing, page 42-59) as applied to claim 1 above, and further in view of Pauly (J. Pauly. 2005. Partial k-Space Reconstruction, page 1-13).

Regarding claim 8, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 1 and first partial k-space data (Fig 9, initial partial k-space data set as first partial k-space dataset, page 50, column 2). 
Jhamb fails to teach the first set of partial k-space data include k-space data from a partial k-space that is truncated in at least one k-space dimension. However, Pauly teaches the partial k-space data that is truncated at least one dimension from full k-space data (Fig 6 on page 4 on column 2, a k-space weighting function W(ky) truncates a full k-space data set into a partial k-space data set).
Jhamb and Pauly are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Jhamb to incorporate the teachings of Pauly providing the partial k-space data that is truncated at least one dimension from full k-space data. Doing so would allow to scan time (page 2, column 1, paragraph 2, 1.1). 

Regarding claim 10, Jhamb teaches the method (image reconstruction, abstract, page 42, column 1) of claim 1. 
Jhamb fails to teach the image of the subject is reconstructed by determining a real portion of a multiplication result of the weighting function and the second set of the partial k-space data. However, Pauly teaches the determining a real portion of a multiplication result of the weighting function and the second set of the partial k-space data (Fig 14, weighted partial k-space as multiplication result of the weighting function w(x,y) and partial k-space data mpk(kx,ky), page 7, column 2, paragraph 3 – page 8, column 1, paragraph 2).
Jhamb and Pauly are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Jhamb to incorporate the teachings of Pauly providing determining a real portion of a multiplication result of the weighting function and the second set of the partial k-space data (Fig 14, weighted partial k-space as multiplication result of the weighting function w(x,y) and partial k-space data mpk(kx,ky), page 7, column 2, paragraph 3 – page 8, column 1, paragraph 2). Doing so would allow to eliminate interfering artifacts of the MRI images (page 9, column 1, paragraph 1, 2.4).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhamb (T. Jhamb. 2015. A Review on Image Reconstruction through MRI k-Space Data, I.J. Image, Graphics and Signal Processing, page 42-59) as applied to claim 1 above, and further in view of Jin (K. Jin. 2016. A General Framework for Compressed Sensing and Parallel MRI Using Annihilating Filter Based Low-Rank Hankel Matrix, page 480-495).

Regarding claim 11, Jhamb teaches the method of claim 1, wherein the weighting function (Fig 8, weighting function W(ky), page 50, paragraph 2). 
Jhamb fails to teach weighting function represents a spectral sampling density. However, Jin teaches weighting function (spectral weighting, page 482, column 2, paragraph 4 and equation [25] on page 484, column 2) represents a spectral sampling density (Equation 7, spectral samplings model, page 482, paragraph 6). 
Jhamb and Jin are considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Jhamb to incorporate the teachings of Jin providing weighting function represents a spectral sampling density. Doing so would allow to improve noises of the reconstructed image (page 482, column 2, paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793